            Case 6:21-cv-00367-ADA Document 1 Filed 04/15/21 Page 1 of 34




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

 U.S. Well Services, Inc., and
 U.S. Well Services, LLC,
        Plaintiffs,                                    Case No.    6:21-cv-367
                        v.
 Halliburton Company, and                              JURY TRIAL DEMANDED
 Cimarex Energy Co.,
        Defendants.

                ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs U.S. Well Services, Inc. and U.S. Well Services LLC (collectively, “USWS” or

“Plaintiffs”) file this Original Complaint for Patent Infringement against Defendants Halliburton

Company (“Halliburton”) and Cimarex Energy Co. (“Cimarex”) (collectively, “Defendants”).

                                  NATURE OF THE ACTION

       1.       This is an action for patent infringement arising under the patent laws of the United

States, 35 U.S.C. § 271 et seq. This action involves U.S. Patent No. 9,410,410 (the “’410 Patent”),

U.S. Patent No. 10,337,308 (the “’308 Patent”), U.S. Patent No. 9,970,278 (the “’278 Patent”),

U.S. Patent No. 9,611,728 (the “’728 Patent”), U.S. Patent No. 8,789,601 (the “’601 Patent”), U.S.

Patent No. 9,745,840 (the “’840 Patent”), and U.S. Patent No. 10,408,030 (the “’030 Patent”)

(collectively the “Patents-in-Suit” or the “Asserted Patents”). See Ex. A (the ’410 Patent), Ex. B

(the ’308 Patent), Ex. C (the ’278 Patent), Ex. D (the ’728 Patent), Ex. E (the ’601 Patent), Ex. F

(the ’840 Patent), Ex. G (the ’030 Patent).

                                              PARTIES

       2.       Plaintiff U.S. Well Services, Inc. is a Delaware corporation having its principal

place of business at 1360 Post Oak Boulevard, Suite 1800, Houston, Texas 77056.


                                                  1
            Case 6:21-cv-00367-ADA Document 1 Filed 04/15/21 Page 2 of 34




       3.       Plaintiff U.S. Well Services, LLC is a Delaware limited liability company having

its principal place of business at 1360 Post Oak Boulevard, Suite 1800, Houston, Texas 77056 and

is a wholly-owned subsidiary of Plaintiff U.S. Well Services, Inc. Plaintiff U.S. Well Services,

LLC is the owner by assignment of the ’410 Patent, the ’308 Patent, the ’278 Patent, the ’728

Patent, the ’601 Patent, the ’840 Patent, and the ’030 Patent.

       4.       Defendant Halliburton Company is a Delaware corporation having its principal

place of business at 3000 North Sam Houston Parkway East, Houston, Texas 77032. As discussed

below with regard to the jurisdiction and venue of this Court, Defendant Halliburton Company

posts job openings on its website for its several regular and established places of business in this

District. Defendant Halliburton Company is a foreign-for-profit corporation doing business in the

State of Texas, and may be served through its registered agent—Capitol Corporate Services, Inc.

at 206 E. 9th Street, Suite 1300 Austin, Texas 78701.

       5.       Defendant Cimarex Energy Co. is a Delaware corporation having its principal place

of business at 1700 Lincoln Street, Suite 3700, Denver, Colorado 80203. Defendant Cimarex

Energy Co. also has a regular and established place of business at 600 North Marienfeld Street,

Midland, Texas 79701.       Defendant Cimarex Energy Co. is a registered foreign-for-profit

corporation doing business in the State of Texas, and may be served through its registered agent—

Corporation Service Company d/b/a CSC – Lawyers Incorporating Service Company at 211 E. 7th

Street, Suite 620, Austin, Texas 78701.

                                   JURISDICTION AND VENUE

       6.       This Court has original subject matter jurisdiction over this action in accordance

with 28 U.S.C. §§ 1331 and 1338(a) because this action arises under the patent laws of the United

States, 35 U.S.C. § 101, et seq.



                                                 2
             Case 6:21-cv-00367-ADA Document 1 Filed 04/15/21 Page 3 of 34




        7.       The Court has personal jurisdiction over Defendant Halliburton Company because

Defendant Halliburton Company maintains a regular and established place of business in the State

of Texas within this District and has committed acts of patent infringement in the State of Texas

and in this District. For example, Defendant Halliburton Company posts job opening on its website

for its several regular and established places of business in this District, including 11722 W

Highway 80 E, Odessa, Texas, 79765, United States; 6155 W. Murphy, Odessa, Texas 79763;

1122 S. FM 1788, Midland, Texas, 79706-2635, United States.

        8.       In addition, Defendant Halliburton Company conducts business in this District by

importing, making, using, offering for sale, selling, and advertising products and/or services in

both Texas and in this District, which constitutes an act of patent infringement in the State of Texas

and in this judicial district. Defendant Halliburton has purposely placed its products and services

into the stream of commerce with the expectation that they will be purchased and used by

customers located in Texas and in this District. Halliburton’s customers in Texas and in this

District have purchased and continue to purchase and use Halliburton’s products and services.

        9.       Halliburton has made, used, sold, offered for sale, and/or imported products and

services, including but not limited to hydraulic fracturing services with all-electric capabilities that

are alleged herein to infringe the patents set forth herein. At the time of filing this complaint,

Halliburton’s products and services are available for purchase by consumers in Texas including

consumers within this District.

        10.      The Court has personal jurisdiction over Defendant Cimarex Energy Co. because

Defendant Cimarex Energy Co. maintains a regular and established place of business in the State

of Texas within this District and has committed acts of patent infringement in the State of Texas

and in this District.



                                                   3
          Case 6:21-cv-00367-ADA Document 1 Filed 04/15/21 Page 4 of 34




        11.     Venue is proper as to Defendants Halliburton and Cimarex in this District under 28

U.S.C. § 1400(b) at least because Defendants have committed acts of infringement in this District

and have a regular and established place of business in this District.

                                      THE PATENTS-IN-SUIT

        12.     On July 29, 2014, the United States Patent and Trademark Office (“USPTO”) duly

and legally issued U.S. Patent No. 8,789,601 (the “’601 Patent”), entitled “System for Pumping

Hydraulic Fracturing Fluid using Electric Pumps.” USWS holds all rights, title, and interest in

and to the ’601 Patent.

        13.     On August 9, 2016, the USPTO duly and legally issued U.S. Patent No. 9,410,410

(the “’410 Patent”), entitled “System for Pumping Hydraulic Fracturing Fluid using Electric

Pumps.” USWS holds all rights, title, and interest in and to the ’410 Patent.

        14.     On April 4, 2017, the USPTO duly and legally issued U.S. Patent No. 9,611,728

(the “’728 Patent”), entitled “Cold Weather Package for Oil Field Hydraulics.” USWS holds all

rights, title, and interest in and to the ’728 Patent.

        15.     On August 29, 2017, the USPTO duly and legally issued U.S. Patent No. 9,745,840

(the “’840 Patent”), entitled “Electric Powered Pump Down.” USWS holds all rights, title, and

interest in and to the ’840 Patent.

        16.     On May 18, 2018, the USPTO duly and legally issued U.S. Patent No. 9,970,278

(the “’278 Patent”), entitled “System for Centralized Monitoring and Control of Electric Powered

Hydraulic Fracturing Fleet.” USWS holds all rights, title, and interest in the ’278 Patent.

        17.     On July 2, 2019, the USPTO duly and legally issued U.S. Patent No. 10,337,308

(the “’308 Patent”), entitled “System for Pumping Hydraulic Fracturing Fluid using Electric

Pumps.” USWS holds all rights, title, and interest in and to the ’308 Patent.



                                                    4
          Case 6:21-cv-00367-ADA Document 1 Filed 04/15/21 Page 5 of 34




        18.     On September 10, 2019, the USPTO duly and legally issued U.S. Patent No.

10,408,030 (the “’030 Patent”), entitled “Electric Powered Pump Down.” USWS holds all rights,

title, and interest in and to the ’030 Patent.

                                   FACTUAL BACKGROUND

        19.     This case involves technology for systems, services, and products for oil and gas

exploration and production. In particular, the technology includes a “system for hydraulically

fracturing an underground formation in an oil or gas well to extract oil or gas from the

formation…” Ex. A, ’410 Patent, Abstract.

        20.     USWS provides services at well sites to exploration and production companies,

including hydraulic fracturing (sometimes “fracking”) services.

        21.     In July 2014, USWS successfully deployed Clean Fleet, the first all-electric well

stimulation system in the fracturing industry. USWS earned public acclaim for this breakthrough,

including a New Technology Development Award at the Annual Oil & Gas Awards in March

2015. Clean Fleet has saved USWS customers millions of dollars in operational costs and led to

long-term contracts with some of the largest exploration and production companies in the world.

        22.     USWS expended significant financial resources to develop and commercialize the

Clean Fleet electric fracturing technology, which had been unproven technology. USWS’s

investments included research and development, testing, and implementation at appropriate quality

and scale.

        23.     USWS has applied for and obtained several patents including the Patents-in-Suit.

        24.     The USWS Clean Fleet systems practice the claims of the Patents-in-Suit and

comply with all applicable marking requirements.




                                                 5
         Case 6:21-cv-00367-ADA Document 1 Filed 04/15/21 Page 6 of 34




       25.     Defendant Halliburton provides services at well sites, including fracturing services,

and makes products and systems for oil and gas exploration related to hydraulic fracturing.

Defendant Halliburton is in direct competition with Plaintiffs USWS in the oil and gas exploration

and production service industry.

       26.     Halliburton sells services and products related to electric fracturing technologies.

For instance, through its website, Halliburton describes its “All-Electric Fracturing Fleet.” See

Ex. H, Halliburton Brochure.1




       27.     Halliburton describes its “All-Electric Fracturing Fleet” system as being “fully

powered by electricity,” by connecting directly to the electric power grid to power and operate its




1
 Also available at: https://cdn.brandfolder.io/PKKYOY46/at/bcnf5k2x5kq3hq8r3sfkb5/2020-
MKTG-PES-12254_All_Electric_Frac_Brochure_Final.pdf. Last Visited: April 9, 2021.

                                                 6
          Case 6:21-cv-00367-ADA Document 1 Filed 04/15/21 Page 7 of 34




electric fracturing equipment. Id. Halliburton describes a system in which one or more of its

“Zeus Electric Pumps” may be fluidly connected to a wellbore to fracture a downhole formation.2




       28.     Halliburton’s “All-Electric Fracturing Fleet” system further utilizes an “Electric

Tech Command Center” for electronically measuring and controlling wellbore operations.

       29.     Defendant Cimarex provides oil and gas exploration services, including fracturing

services, and operates oil and gas fracturing wells. On information and belief, Cimarex currently

operates in Oklahoma, Texas, New Mexico, and Kansas. Specifically, Cimarex operates oil and

gas wells in the Permian Basin, including well sites located in Reeves County and Culberson

County.

       30.     Halliburton supplies oil and gas equipment and services, including the infringing

instrumentalities at issue, to Cimarex. Such instrumentalities include Halliburton’s “All-Electric

Fracturing” Fleet system and components thereof.




2
 Halliburton’s ZEUS Electric Pumping Unit is separately described on Halliburton’s website at:
https://www.halliburton.com/en/products/zeus-electric-pumping-unit. Last Visited: April 9,
2021.
                                                7
          Case 6:21-cv-00367-ADA Document 1 Filed 04/15/21 Page 8 of 34




       31.     On January 14, 2021, Halliburton issued a press release stating that it had

“deliver[ed] [the] first successful grip-powered fracturing operation” in the Permian Basin, which

had begun in November 2020. Ex. I, Halliburton Press Release. The operation was completed

“on several pads for Cimarex Energy Co.…in the Permian basin.”

       32.     On January 19, 2021, USWS, through its counsel, sent a Notice Letter to Cimarex

which notified Cimarex of USWS’s intellectual property, including its 23 issued patents and

pending patent applications, covering products in the field of electric fracturing technology.

Specifically, USWS’s Notice Letter provided the language of Claim 1 of the USWS’s ’308 Patent

and identified Cimarex’s activity in the Permian Basin.

       33.     On March 31, 2021, Cimarex’s Vice President of Operations Blake Sirgo stated at

the Energy ESG Conference that “since November [2020] we’ve had three pumps running on one

of our crews. Those [Cimarex all-electric pumps] pumps have fracted multiple wells, hundreds of

stages, different types of zones, different fields, and even different grids.”

       34.     In Cimarex’s 2020 Q4 Earnings Release Conference Call on February 23, 2021,3

Cimarex’s Vice President of Operations Blake Sirgo stated that Cimarex “[has] been working

closely with Halliburton to develop electric frac pumps driven directly from our Cimarex own

power grid.” Cimarex’s VP stated that Halliburton engineers and Cimarex engineers worked

together hand-in-hand to get the all-electric pumps plugged into the grid.

       35.     Halliburton infringes and continues to infringe the Patents-in-Suit by making,

using, importing, selling and/or offering for sale products and systems in this district and elsewhere

in the United States that infringe the Patents-in-Suit literally, directly or indirectly, or under the




3
 Transcript available at: https://docoh.com/transcript/1168054/2020Q4/XEC. Last accessed:
April 9, 2021.
                                                  8
          Case 6:21-cv-00367-ADA Document 1 Filed 04/15/21 Page 9 of 34




doctrine of equivalents. Specifically, Halliburton makes, uses, imports, sells, and/or offers for sale

its “All-Electric Fracturing” system, which infringe the Patents-in-Suit literally, directly or

indirectly, or under the doctrine of equivalents. On information and belief, since at least November

2020, Halliburton sells its systems and services that accompany its system to Cimarex for

implementation on well sites in this District.

       36.     Cimarex operates at least three Electric Frac Operation(s) on multiple wells,

hundreds of stages, different types of zones, different fields, and different grids in the Permian

Basin utilizing an “All-Electric Fracturing System” developed with Halliburton (including at least

the “All-Electric Fracturing Fleet” system). See Ex. I, Halliburton Press Release.

       37.     Since at least November 2020, Defendant Cimarex has begun making, using,

importing, selling and/or offering for sale methods, products, and systems in this district and

elsewhere in the United States that infringe the Patents-in-Suit literally, directly or indirectly, or

under the doctrine of equivalents. Specifically, Cimarex operates oil and gas well pads which use

Halliburton’s infringing all-electric fracturing system (including at least it “All-Electric

Fracturing” system) and products and practice methods claimed by the Patents-in-Suit. Therefore,

Cimarex, through its actions, infringe the Patents-in-Suit literally, directly or indirectly, or under

the doctrine of equivalents.

                                 COUNT I
        (INFRINGEMENT OF U.S. PATENT NO. 9,410,410 BY HALLIBURTON)

       38.     USWS incorporates herein each of the paragraphs above by reference.

       39.     Halliburton’s products and/or services that infringe the ’410 Patent include, but are

not limited to, hydraulic fracturing services and equipment with all-electric capabilities, which

Halliburton apparently refers to as the Halliburton “All-Electric Fracturing” fleet and system in its

published marketing brochures available on its website. See Ex. H, Halliburton Brochure.


                                                  9
         Case 6:21-cv-00367-ADA Document 1 Filed 04/15/21 Page 10 of 34




       40.     Halliburton has committed acts of direct infringement of the ’410 Patent under 35

U.S.C. § 271(a) at least by making, using, selling, offering to sell, and/or importing into the United

States products and systems described herein.

       41.     Halliburton has directly infringed—literally and/or under the doctrine of

equivalents—at least representative Claim 1 of the ’410 Patent by making, using, selling,

importing and/or offering for sale the Halliburton system (including at least the Halliburton All-

Electric Fracturing Fleet) and components thereof.

       42.     Claim 1 of the ’410 Patent recites:

               1.     A system for hydraulically fracturing an underground formation in an oil
               or gas well to extract oil or gas from the formation, the oil or gas well having a
               wellbore that permits passage of fluid from the wellbore into the formation, the
               system comprising:
                      a plurality of electric pumps fluidly connected to the well and powered by
                      at least one electric motor, and configured to pump fluid into the wellbore
                      at high pressure so that the fluid passes from the wellbore into the
                      formation, and fractures the formation; and
                       a variable frequency drive connected to the electric motor to control the
                       speed of the motor, wherein the variable frequency drive frequently
                       performs electric motor diagnostics to prevent damage to the at least one
                       electric motor.

       43.     The Halliburton system (including at least the Halliburton All-Electric Fracturing

Fleet) is a system for hydraulically fracturing an underground formation in an oil or gas well to

extract oil or gas from the formation, the oil and gas well having a wellbore that permits passage

of fluid from the wellbore into the formation.




                                                 10
         Case 6:21-cv-00367-ADA Document 1 Filed 04/15/21 Page 11 of 34




       44.     The Halliburton system (including at least the Halliburton All-Electric Fracturing

Fleet) comprises a plurality of Halliburton’s 5000HHP “Zeus Electric Pumps,” which are fluidly

connected to the well and are powered by at least one electric motor.

       45.     The Halliburton “Zeus Electric Pumps” are configured to pump fluid into the

wellbore at high pressure (“30 to 40 percent higher than with conventional equipment”) so that the

fluid passes from the wellbore into the formation, and fractures the formation. See Ex. I,

Halliburton Press Release.

       46.     The Halliburton system (including at least the Halliburton All-Electric Fracturing

Fleet) comprises a variable frequency drive connected to the electric motor to control the speed of

the motor.




                                                11
         Case 6:21-cv-00367-ADA Document 1 Filed 04/15/21 Page 12 of 34




        47.     On information and belief, the variable frequency drive (including at least the

Halliburton All-Electric Fracturing Fleet) frequently performs electric motor diagnostics to

prevent damage to the at least one electric motor.

        48.     In addition to directly infringing the ’410 Patent, Halliburton knowingly induces

and/or contributes to the infringement of the ’410 Patent, including at least Claim 1, by inducing

and/or contributing to the infringement of customers and end-users of the Halliburton system.

Halliburton has known of USWS’s patents, including the Patents-in-Suit, since at least the day of

service of this lawsuit.

        49.     On information and belief, Halliburton’s continuous infringement after obtaining

knowledge of the ’410 Patent amounts to willful infringement.

        50.     Halliburton’s continued infringement of the ’410 Patent has damaged and will

continue to damage USWS in an amount to be proven at trial.

        51.     Unless and until it is enjoined by this Court, Halliburton will continue to infringe

the ’410 Patent, directly or indirectly, or under the doctrine of equivalents. Halliburton’s infringing

acts are causing and will continue to cause USWS irreparable harm, for which there is no adequate


                                                  12
         Case 6:21-cv-00367-ADA Document 1 Filed 04/15/21 Page 13 of 34




remedy at law. Under 35 U.S.C. § 283, USWS is entitled to a permanent injunction against further

infringement.

                                COUNT II
       (INFRINGEMENT OF U.S. PATENT NO. 10,337,308 BY HALLIBURTON)

       52.      USWS incorporates herein each of the paragraphs above by reference.

       53.      Halliburton’s products and/or services that infringe the ’308 Patent include, but are

not limited to, hydraulic fracturing services and equipment with all-electric capabilities, which

Halliburton apparently refers to as the Halliburton “All-Electric Fracturing” Fleet in its published

marketing brochures available on its website. See Ex. H, Halliburton Brochure.

       54.      Halliburton has directly infringed—literally and/or under the doctrine of

equivalents—at least representative Claim 1 of the ’308 Patent by making, using, selling,

importing and/or offering for sale the Halliburton system (including at least the Halliburton All-

Electric Fracturing Fleet) and components thereof.

       55.      Claim 1 of the ’308 Patent Recites:

                1.     A system for hydraulically fracturing an underground formation in an oil or
                gas well to extract oil or gas from the formation, the oil or gas well having a
                wellbore that permits passage of fluid from the wellbore into the formation, the
                system comprising:
                       a pump fluidly connected to the well; and
                       an electric motor to power the pump, the pump configured to pump fluid
                       into the wellbore at high pressure so that the fluid passes from the wellbore
                       into the formation, and fractures the formation;
                       wherein the pump is a triplex or quinteplex pump rated at about 2250
                       hydraulic horsepower or more.

       56.      The Halliburton system (including at least the Halliburton All-Electric Fracturing

Fleet) is a system for hydraulically fracturing an underground formation in an oil or gas well to




                                                 13
         Case 6:21-cv-00367-ADA Document 1 Filed 04/15/21 Page 14 of 34




extract oil or gas from the formation, the oil and gas well having a wellbore that permits passage

of fluid from the wellbore into the formation.

       57.      The Halliburton system (including at least the Halliburton All-Electric Fracturing

Fleet) comprises a pump fluidly connected to the well (Zeus Electric Pumping Unit). See Ex. H,

Halliburton Brochure.

       58.      The Halliburton system (including at least the Halliburton All-Electric Fracturing

Fleet) comprises an electric motor to power the Zeus Electric Pump. See Ex. H, Halliburton

Brochure, p. 3 (“Halliburton introduces the new Zeus™ electric pump… With its electric-based

powertrain, the Zeus pump allows you to pump higher rates with a smaller footprint.”).

       59.      The Zeus Electric Pump of the Halliburton system is configured to pump fluid into

the wellbore at high pressure so that the fluid passes from the wellbore into the formation, and

fractures the formation. See Ex. I, Halliburton Press Release (“Halliburton’s electric-powered

equipment is engineered to utilize the maximum power potential from the grid, allowing the

customer to achieve pumping performance of 30 to 40 percent higher than with conventional

equipment.”).

       60.      The Halliburton system (including at least the Halliburton All-Electric Fracturing

system) comprises a pump which is a triplex or a quinteplex pump rated at about 2250 hydraulic

horsepower or more. See Ex. H, Halliburton Brochure (stating that the Zeus Electric Pump

“[delivers] 5,000HHP consistently at 22 BMP & 9,500 PSI”).

       61.      In addition to directly infringing the ’308 Patent, Halliburton knowingly induces

and/or contributes to the infringement of the ’308 Patent, including at least Claim 1, by inducing

and/or contributing to the infringement of customers and end-users of the Halliburton system.




                                                 14
         Case 6:21-cv-00367-ADA Document 1 Filed 04/15/21 Page 15 of 34




Halliburton has known of USWS’s patents, including the Patents-in-Suit, since at least the day of

service of this lawsuit.

        62.     On information and belief, Halliburton’s continuous infringement after obtaining

knowledge of the ’308 Patent amounts to willful infringement.

        63.     Halliburton’s continued infringement of the ’308 Patent has damaged and will

continue to damage USWS in an amount to be proven at trial.

        64.     Unless and until it is enjoined by this Court, Halliburton will continue to infringe

the ’308 Patent, directly or indirectly, or under the doctrine of equivalents. Halliburton’s infringing

acts are causing and will continue to cause USWS irreparable harm, for which there is no adequate

remedy at law. Under 35 U.S.C. § 283, USWS is entitled to a permanent injunction against further

infringement.

                                      COUNT III
              (INFRINGEMENT OF U.S. PATENT NO. 9,970,278 BY HALLIBURTON)

       65.      USWS incorporates herein each of the paragraphs above by reference.

       66.      Halliburton’s products and/or services that infringe the ’278 Patent include, but are

not limited to, hydraulic fracturing services with all-electric capabilities, which Halliburton refers

to as its “All-Electric Fracturing Fleet.” See Ex. H, Halliburton Brochure.

       67.      Halliburton directly infringes—literally and/or under the doctrine of equivalents—

at least representative Claim 1 of the ’278 Patent by making, using, selling, importing, and/or

offering for sale at least its All-Electric Fracturing Fleet and components thereof.

        68.     Claim 1 of the ’278 Patent recites:

                1.     A system for hydraulically fracturing an underground formation in an oil or
                gas well to extract oil or gas from the formation, the oil or gas well having a
                wellbore that permits passage of fluid from the wellbore into the formation, the
                system comprising:


                                                  15
         Case 6:21-cv-00367-ADA Document 1 Filed 04/15/21 Page 16 of 34




                       a plurality of electric pumps fluidly connected to the well, and configured
                       to pump fluid into the wellbore at high pressure so that the fluid passes from
                       the wellbore into the formation, and fractures the formation;
                       a plurality of generators electrically connected to the plurality of electric
                       pumps to provide electrical power to the electric pumps; and
                       a centralized control unit coupled to the plurality of electric pumps and the
                       plurality of generators, wherein the centralized control unit is configured to:
                       monitor at least one of pressure and temperature of the plurality of electric
                       pumps and the plurality of generators.

       69.     The Halliburton system (including at least the Halliburton All-Electric Fracturing

Fleet) is a system for hydraulically fracturing an underground formation in an oil or gas well to

extract oil or gas from the formation, the oil and gas well having a wellbore that permits passage

of fluid from the wellbore into the formation.

       70.     The Halliburton system (including at least the Halliburton All-Electric Fracturing

system) comprises a plurality of Halliburton’s 5000HHP “Zeus Electric Pumps” that are fluidly

connected to the well. See Ex. H, Halliburton Brochure. The Zeus Electric Pumps of the All-

Electric Fracturing system are configured to pump fluid at high pressure so that fluid passes from

the wellbore into the formation, and fractures the formation. See Ex. I, Halliburton Press Release,

(“Halliburton’s electric-powered equipment is engineered to utilize the maximum power potential

from the grid, allowing the customer to achieve pumping performance of 30 to 40 percent higher

than with conventional equipment.”).

       71.     The Halliburton system (including at least the Halliburton All-Electric Fracturing

system) comprises a plurality of generators electrically connected to the plurality of electric pumps

to provide electrical power to the pumps. See Ex. H, Halliburton Brochure.




                                                 16
         Case 6:21-cv-00367-ADA Document 1 Filed 04/15/21 Page 17 of 34




        72.      The Halliburton system (including at least the Halliburton All-Electric Fracturing

system) includes a centralized control unit (“Electric Tech Command Center’) coupled to the

plurality of electric pumps and the plurality of generators.




        73.      The centralized control unit (i.e., the Electric Tech Command Center or Integrated

Well Completions (IWC) Unit) of the Halliburton All-Electric Fracturing system is configured to

monitor at least one of pressure and temperature of the plurality of electric pumps and the plurality

of generators.

        74.      In addition to directly infringing the ’278 Patent, Halliburton knowingly induces

and/or contributes to the infringement of the ’278 Patent, including at least Claim 1, by inducing

and/or contributing to the infringement of customers and end-users of the Halliburton system.

Halliburton has known of USWS’s patents, including the Patents-in-Suit, since at least the day of

service of this lawsuit.

        75.      On information and belief, Halliburton’s continuous infringement after obtaining

knowledge of the ’278 Patent amounts to willful infringement

                                                 17
         Case 6:21-cv-00367-ADA Document 1 Filed 04/15/21 Page 18 of 34




       76.      Halliburton’s continued infringement of the ’278 Patent has damaged and will

continue to damage USWS in an amount to be proven at trial.

       77.      Unless and until it is enjoined by this Court, Halliburton will continue to infringe

the ’278 Patent, directly or indirectly, or under the doctrine of equivalents. Halliburton’s infringing

acts are causing and will continue to cause USWS irreparable harm, for which there is no adequate

remedy at law. Under 35 U.S.C. § 283, USWS is entitled to a permanent injunction against further

infringement.

                                     COUNT IV
             (INFRINGEMENT OF U.S. PATENT NO. 9,611,728 BY HALLIBURTON)

       78.      USWS incorporates herein each of the paragraphs above by reference.

       79.      Halliburton’s products and/or services that infringe the ’728 Patent include, but are

not limited to, hydraulic fracturing services and equipment with all-electric capabilities, which

Halliburton apparently refers to as the Halliburton “All-Electric Fracturing” fleet in its published

marketing brochures available on its website.

       80.      Halliburton directly infringes—literally and/or under the doctrine of equivalents—

at least representative Claim 1 of the ’728 Patent by making, using, selling, importing, and/or

offering for sale at least its All-Electric Fracturing Fleet and components thereof.

       81.      Claim 1 of the ’728 Patent recites:

                1.    A hydraulic fracturing system for fracturing a subterranean formation
                comprising:
                       a plurality of electric pumps fluidly connected to the well and powered by
                       at least one electric motor and configured to pump fluid into the wellbore at
                       high pressure so that the fluid passes from the wellbore into the formation,
                       and fractures the formation;
                       a variable frequency drive connected to the motor to control the speed of
                       the motor, wherein the variable frequency drive frequently performs electric
                       motor diagnostics to the at least one electric motor; and

                                                  18
         Case 6:21-cv-00367-ADA Document 1 Filed 04/15/21 Page 19 of 34




                        a working fluid system comprising working fluid, and a heater that is in
                        thermal contact with the working fluid;
                        wherein the heater comprises a tank having working fluid and a heating
                        element in thermal contact with the working fluid.
        82.     The Halliburton system (including at least the Halliburton All-Electric Fracturing

Fleet) is a system for hydraulically fracturing subterranean formations.

        83.     The Halliburton system (including at least the Halliburton All-Electric Fracturing

Fleet) comprises a plurality of electric pumps fluidly connected to the well and powered by at least

one electric motor. See Ex. H, Halliburton Brochure. The plurality of pumps are configured to

pump fluid into the wellbore at high pressure so that the fluid passes from the wellbore into the

formation, and fractures the formation. See Ex. I, Halliburton Press Release.

        84.     The Halliburton system (including at least the Halliburton All-Electric Fracturing

Fleet) comprises a variable frequency drive connected to the electric motor to control the speed of

the motor. For example, the brochure for the All-Electric Fracturing system describes how “[f]rom

the pump to the wireline unit, the fleet is fully powered by electricity – removing engines,

transmissions, and radiators from location, resulting in less maintenance, longer equipment life,

and less non-productive time (NPT).” On information and belief, the variable frequency drive

frequently performs electric motor diagnostics to the at least one electric motor to prevent damage

to the at least one electric motor.

        85.     On information and belief, the Halliburton system (including at least the

Halliburton All-Electric Fracturing Fleet) comprises a working fluid system comprising working

fluid and a heater that is in thermal contact with the working fluid. Halliburton’s marketing

brochures and images of the All-Electric Fracturing system show that the system comprises a

plurality of outward facing radiators mounted behind the variable frequency drive houses with

fluid lines from the electric pump.

                                                19
         Case 6:21-cv-00367-ADA Document 1 Filed 04/15/21 Page 20 of 34




        86.     On information and belief, the heater of the Halliburton system (including at least

the Halliburton All-Electric Fracturing Fleet) comprises a tank having a working fluid and a

heating element in fluid contact with the working fluid.

        87.     In addition to directly infringing the ’728 Patent, Halliburton knowingly induces

and/or contributes to the infringement of the ’728 Patent, including at least Claim 1, by inducing

and/or contributing to the infringement of customers and end-users of the Halliburton system.

Halliburton has known of USWS’s patents, including the Patents-in-Suit, since at least the day of

service of this lawsuit.

        88.     On information and belief, Halliburton’s continuous infringement after obtaining

knowledge of the ’728 Patent amounts to willful infringement.

        89.     Halliburton’s continued infringement of the ’728 Patent has damaged and will

continue to damage USWS in an amount to be proven at trial.

        90.     Unless and until it is enjoined by this Court, Halliburton will continue to infringe

the ’728 Patent, directly or indirectly, or under the doctrine of equivalents. Halliburton’s infringing


                                                  20
         Case 6:21-cv-00367-ADA Document 1 Filed 04/15/21 Page 21 of 34




acts are causing and will continue to cause USWS irreparable harm, for which there is no adequate

remedy at law. Under 35 U.S.C. § 283, USWS is entitled to a permanent injunction against further

infringement.

                                     COUNT V
             (INFRINGEMENT OF U.S. PATENT NO. 8,789,601 BY HALLIBURTON)

       91.      USWS incorporates herein each of the paragraphs above by reference.

       92.      Halliburton’s products and/or services that infringe the ’601 Patent include, but are

not limited to, hydraulic fracturing services and equipment with all-electric capabilities, which

Halliburton refers to as its “All-Electric Fracturing” fleet in its published marketing brochures

available on its website. See Ex. H, Halliburton Brochure.

       93.      Halliburton directly infringes—literally and/or under the doctrine of equivalents—

at least representative Claim 1 of the ’601 Patent by making, using, selling, importing, and/or

offering for sale at least the “All-Electric Fracturing” system and components thereof.

       94.      Claim 1 of the ’601 Patent recites:

                1.     A system for hydraulically fracturing an underground formation in an oil or
                gas well to extract oil and gas from the formation, the oil or gas well having a
                wellbore that permits fluid from the wellbore into the formation, the system
                comprising:
                       a plurality of pumps mounted on a trailer or truck and powered by electric
                       motors and fluid connected to the well, the pumps configured to pump fluid
                       into the wellbore at high pressure so that the fluid passes from the wellbore
                       into the formation, and fractures the formation;
                       at least one variable frequency drive connected to the electric motors to
                       control the speed of the motors, the at least one variable frequency drive
                       frequency performing electric motor diagnostics to prevent damage to the
                       electric motors if they become grounded or shorted; and
                       a plurality of generators electrically connected to the plurality of pumps to
                       provide electrical power to the pumps.



                                                 21
         Case 6:21-cv-00367-ADA Document 1 Filed 04/15/21 Page 22 of 34




       95.      The Halliburton system (including at least the Halliburton All-Electric Fracturing

Fleet) is a system for hydraulically fracturing an underground formation in an oil or gas well to

extract oil or gas from the formation, the oil and gas well having a wellbore that permits passage

of fluid from the wellbore into the formation.

       96.      The Halliburton system (including at least the Halliburton All-Electric Fracturing

Fleet) comprises a plurality of Halliburton’s 5000HHP “Zeus Electric Pumps,” which are fluidly

connected to the well and are powered by at least one electric motor. The Zeus Electric Pumps

are mounted on a trailer or truck.




       97.      The Halliburton “Zeus Electric Pumps” mounted on the trailer or truck are

configured to pump fluid into the wellbore at high pressure (“30 to 40 percent higher than with

conventional equipment”) so that the fluid passes from the wellbore into the formation, and

fractures the formation. See Ex. I, Halliburton Press Release.

       98.      The Halliburton system (including at least the Halliburton All-Electric Fracturing

system) comprises a variable frequency drive connected to the electric motor to control the speed

of the motor.

       99.      On information and belief, the Halliburton system (including at least the

Halliburton All-Electric Fracturing system) frequently performs electric motor diagnostics to

prevent damage to the at least one electric motor if it becomes grounded or shorted.




                                                 22
         Case 6:21-cv-00367-ADA Document 1 Filed 04/15/21 Page 23 of 34




        100.    The Halliburton system (including at least the Halliburton All-Electric Fracturing

system) includes a plurality of generators electrically connected to the plurality of electric pumps

to provide electrical power to the pumps. See Ex. H, Halliburton Brochure.

       101.     Halliburton’s system (including at least the Halliburton All-Electric Fracturing

system) comprises a plurality of generators connected to the plurality of pumps to provide

electrical power to the pumps. See Ex. H, Halliburton Brochure (“[t]his all-electric location,

featuring the new Zeus™ electric fracturing pumping unit, can be powered multiple ways,

including the grid, natural gas reciprocating engines or with low-emission turbines.”).

        102.    In addition to directly infringing the ’601 Patent, Halliburton knowingly induces

and/or contributes to the infringement of the ’601 Patent, including at least Claim 1, by inducing

and/or contributing to the infringement of customers and end-users of the Halliburton system.

Halliburton has known of USWS’s patents, including the Patents-in-Suit, since at least the day of

service of this lawsuit.

        103.    On information and belief, Halliburton’s continuous infringement after obtaining

knowledge of the ’601 Patent amounts to willful infringement.

       104.     Halliburton’s continued infringement of the ’601 Patent has damaged and will

continue to damage USWS in an amount to be proven at trial.

        105.    Unless and until it is enjoined by this Court, Halliburton will continue to infringe

the ’601 Patent, directly or indirectly, or under the doctrine of equivalents. Halliburton’s infringing

acts are causing and will continue to cause USWS irreparable harm, for which there is no adequate

remedy at law. Under 35 U.S.C. § 283, USWS is entitled to a permanent injunction against further

infringement.




                                                  23
         Case 6:21-cv-00367-ADA Document 1 Filed 04/15/21 Page 24 of 34




                                       COUNT VI
                        (INFRINGEMENT OF U.S. PATENT NO. 9,745,840
                             BY HALLIBURTON AND CIMAREX)

       106.    USWS incorporates herein each of the paragraphs above by reference.

       107.    Halliburton’s products and/or services that infringe the ’840 Patent include, but are

not limited to, hydraulic fracturing services and equipment with all-electric capabilities, which

Halliburton apparently refers to as the Halliburton “All-Electric Fracturing” Fleet in its published

marketing brochures available on its website.

       108.    Halliburton directly infringes—literally and/or under the doctrine of equivalents—

at least representative Claim 16 of the ’840 Patent by making, using, selling, importing, and/or

offering for sale at least the “All-Electric Fracturing” system and components thereof.

       109.    Claim 16 of the ’840 Patent recites:

               16.     A system for use in a subterranean formation operation comprising:
                       a pump down pump in communication with a wellbore that intersects the
                       formation, and that pressurizes fluid in the wellbore;
                       a hydraulic fracturing pump in communication with the wellbore that
                       intersects the formation, and that pressurizes fluid in the wellbore;
                       an electric motor that drives the pump down pump; and
                       a tool positioned in the wellbore below at least a portion of the fluid
                       pressurized by the pump down pump, and that is pushed toward the bottom
                       of the wellbore by the fluid.

       110.    The Halliburton system (including at least the Halliburton All-Electric Fracturing

Fleet) is a system for hydraulically fracturing subterranean formations.

       111.    The Halliburton system (including at least the Halliburton All-Electric Fracturing

Fleet) comprises an electric motor that drives a pump down pump in communication with a

wellbore. For instance, the Halliburton All-Electric Fracturing Brochure displays multiple Zeus




                                                24
         Case 6:21-cv-00367-ADA Document 1 Filed 04/15/21 Page 25 of 34




electric pumps for pumping a pressurized fluid down the wellbore. See Ex. H, Halliburton

Brochure. The pump down pump intersects the formation and pressurizes fluid in the wellbore.

       112.    Furthermore, the Halliburton system (including at least the Halliburton All-Electric

Fracturing Fleet) comprises a hydraulic fracturing pump in communication with the wellbore that

intersects the formation and pressurizes fluid in the wellbore. See Ex. I, Halliburton Press Release

(“Halliburton introduces the new Zeus™ electric pump . . . With its electric-based powertrain, the

Zeus pump allows you to pump higher rates with a smaller footprint.”).

       113.    The Halliburton system (including at least the Halliburton All-Electric Fracturing

Fleet) comprises an electric motor that drives the pump down pump.

       114.    The Halliburton system (including at least the Halliburton All-Electric Fracturing

Fleet) comprises a tool positioned in the wellbore below the portion of the fluid pressurized by the

pump down pump, and that is pushed toward the bottom of the wellbore by the fluid.




       115.    Cimarex’s use of products and/or services developed with Halliburton that infringe

the ’840 Patent include, but are not limited to, hydraulic fracturing services and equipment with

all-electric capabilities at its “three grid powered frac pumps” in operation in the Permian Basin




                                                25
         Case 6:21-cv-00367-ADA Document 1 Filed 04/15/21 Page 26 of 34




(“Electric Frac Operation Sites”). On information and belief, the system utilized at the Electric

Frac Operation sites are Halliburton’s “All-Electric Fracturing Fleet” system.

      116.     Accordingly, Defendants Halliburton and Cimarex directly infringe—literally

and/or under the doctrine of equivalents—at least representative Claim 1 of the ’840 Patent by

making, using, selling, importing, and/or offering for sale at least the “All-Electric Fracturing”

system and components thereof at its “Electric Frac Operation Sites.”

       117.    Claim 1 of the ’840 Patent recites:

               16.   A method of operations in a subterranean formation, the method
               comprising:
                     driving a pump with an electrically powered motor to pressurize fluid;
                     inserting a tool into a wellbore that intersects the formation;
                     pressurizing fluid with a boost pump to form a boost fluid;
                     directing the boost fluid to the pump; and
                     directing the pressurized fluid into the wellbore above the tool to push the
                     tool into the wellbore.

       118.    The Defendants’ Electric Frac Operation site practices a method of operation in

subterranean formations. Specifically, Cimarex executives have stated that “[t]hree grid powered

frac pumps have been in operation since November of 2020” that have “fracted multiple wells,

hundreds of stages, different types of zones, different fields, and even different grids.”

       119.    Defendants’ Electric Frac Operation includes driving a pump with an electrically

powered motor to pressurize fluid. Cimarex operates a system utilizing electric frac pumps driven

directly from its power grid. This includes Halliburton’s all-electric fracturing system (including

at least the “All-Electric Fracturing Fleet” system) that Cimarex “[has] been working closely with

Halliburton to develop” and is driven directly by Cimarex’s own power grid. Halliburton’s all-

electric fracturing system includes the Zeus electric pump with an electric-based powertrain to

pressurize a fluid. See Ex. H, Halliburton Brochure.


                                                 26
         Case 6:21-cv-00367-ADA Document 1 Filed 04/15/21 Page 27 of 34




       120.    Defendants’ Electric Frac Operation includes inserting a tool into a wellbore that

intersects the formation. Since November of 2020, Cimarex has had [t]hree grid powered frac

pumps developed with Halliburton in operation. For instance, Halliburton describes its electric

fracturing system, including an electric wireline unit to insert a tool into a wellbore that intersects

the formation. See Ex. H, Halliburton Brochure.




       121.    Defendants’ Electric Frac Operation includes pressurizing fluid with a boost pump

to form a boost fluid.      Specifically, Cimarex’s electric fracturing system developed with

Halliburton includes an electric blender to operate as a boost pump to pressurize fluid to form a

boost fluid using its “ExpressBlend™ fluid manage system.” See Ex. H, Halliburton Brochure.




                                                  27
         Case 6:21-cv-00367-ADA Document 1 Filed 04/15/21 Page 28 of 34




       122.     Defendants’ Electric Frac Operation includes directing the boost fluid to the pump.

Specifically, the electric fracturing system developed with Halliburton includes electric pumps

coupled to the electric blender via a manifold trailer to direct the boost fluid to the electric pumps.




       123.     Defendants’ Electric Frac Operation includes directing the pressurized fluid into

the wellbore above the tool to push the tool into the wellbore. For example, the VP of Cimarex

energy has described how Cimarex’s pumps “have fracted multiple wells, hundreds of stages,

different types of zones, different fields, and even different grids.” Additionally, Halliburton’s

website depicts a fracture-monitoring tool within the wellbore.4

       124.     On information and belief, Halliburton’s continuous infringement after obtaining

knowledge of the ’840 Patent amounts to willful infringement.

       125.     Since at least January 19, 2021, Cimarex has had notice of the ’840 Patent.

Accordingly, Cimarex’s infringement since the date USWS of the Notice Letter constitutes willful

infringement.

       126.     Defendants’ continued infringement of at least Claim 1 and Claim 16 of the ’840

Patent has damaged and will continue to damage USWS in an amount to be proven at trial.

       127.     In addition to directly infringing the ’840 Patent, Halliburton knowingly induces

and/or contributes to Cimarex’s infringement of the ’840 Patent, including at least Claim 1, by


4
 Available at: https://www.halliburton.com/en/completions/stimulation/fracture-monitoring.
Last Accessed: April 9, 2021.
                                                  28
         Case 6:21-cv-00367-ADA Document 1 Filed 04/15/21 Page 29 of 34




inducing and/or contributing to the infringement of customers and end-users of the Halliburton

system. Halliburton has known of USWS’s patents, including the Patents-in-Suit, since at least

the day of service of this lawsuit.

       128.    Unless and until it is enjoined by this Court, Defendants Halliburton and Cimarex

will continue to infringe the ’840 Patent, directly or indirectly, or under the doctrine of equivalents.

Defendants’ infringing acts are causing and will continue to cause USWS irreparable harm, for

which there is no adequate remedy at law. Under 35 U.S.C. § 283, USWS is entitled to a permanent

injunction against further infringement.

                                    COUNT VII
                     (INFRINGEMENT OF U.S. PATENT NO. 10,408,030
                           BY HALLIBURTON AND CIMAREX)

       129.    USWS incorporates herein each of the paragraphs about by reference.

       130.    Cimarex’s use of products and/or services developed with Halliburton that infringe

the ’030 Patent include, but are not limited to, hydraulic fracturing services and equipment with

all-electric capabilities at its “three grid powered frac pumps” in operation in the Permian Basin

(“Electric Frac Operation Site”). On information and belief, the system utilized at the Electric

Frac Operation sites are Halliburton’s “All-Electric Fracturing Fleet” system.

       131.    Accordingly, Defendants directly infringe—literally and/or under the doctrine of

equivalents—at least representative Claim 1 of the ’030 Patent by making, using, selling,

importing, and/or offering for sale at least the “All-Electric Fracturing” methods, system and

components thereof at its “Electric Frac Operation Site.”




                                                  29
         Case 6:21-cv-00367-ADA Document 1 Filed 04/15/21 Page 30 of 34




       132.    Claim 1 of the ’030 Patent recites:

               1.    A method of operations in a subterranean formation, the method
               comprising:
                     driving a pump with an electrically powered motor to pressurize fluid;
                     inserting a tool into a wellbore that intersects the formation;
                     pressurizing fluid with a boost pump to form a boost fluid;
                     directing the boost fluid to the pump; and
                     directing the pressurized fluid down steam of the pump and into the
                     wellbore upstream of the tool to push the tool into the wellbore.

       133.    The Defendant’s Electric Frac Operation site practices a method of operations in a

subterranean formation.

       134.    Defendant’s Electric Frac Operation includes driving a pump with an electrically

powered motor to pressurize fluid. Defendant’s Electric Frac Operation utilizes a pump with an

electrically powered motor to pressurize fluid. This includes Halliburton’s all-electric fracturing

system (including at least components of the “All-Electric Fracturing Fleet” system), which is

driven by Cimarex’s own power grid.

       135.    Cimarex’s Electric Frac Operation includes inserting a tool into a wellbore that

intersects the formation.     For instance, Cimarex’s Electric Frac Operation developed with

Halliburton includes an electric wireline unit to insert a tool into a wellbore that intersects the

formation. See Ex. H, Halliburton Brochure.

       136.    Defendants Electric Frac Operation includes directing the boost fluid to the pump.

Specifically, the electric fracturing system developed with Halliburton (including components of

its “All-Electric Fracturing Fleet” system) includes electric pumps coupled to the electric blender

via a manifold trailer to direct the boost fluid to the electric pumps.




                                                  30
         Case 6:21-cv-00367-ADA Document 1 Filed 04/15/21 Page 31 of 34




       137.     Cimarex’s Electric Frac Operation includes directing the pressurized fluid

downstream of the pump and into the wellbore upstream of the tool to push the tool into the

wellbore.




       138.     Defendants continued infringement of at least Claim 1 of the ’030 Patent has

damaged and will continue to damage USWS in an amount to be proven at trial.

       139.     In addition to directly infringing the ’030 Patent, Halliburton knowingly induces

and/or contributes to Cimarex’s infringement of the ’030 Patent, including at least Claim 1, by

inducing and/or contributing to the infringement of customers and end-users of the Halliburton

system. Halliburton has known of USWS’s patents, including the Patents-in-Suit, since at least

the day of service of this lawsuit.

       140.     Since at least January 19, 2021, Cimarex has had notice of the ’030 Patent.

Accordingly, Cimarex’s infringement since the date USWS of the Notice Letter constitutes willful

infringement.

       141.     On information and belief, Halliburton’s continuous infringement after obtaining

knowledge of the ’840 Patent amounts to willful infringement.




                                               31
         Case 6:21-cv-00367-ADA Document 1 Filed 04/15/21 Page 32 of 34




       142.     Unless and until it is enjoined by this Court, Defendants will continue to infringe

the ’030 Patent, directly or indirectly, or under the doctrine of equivalents. Defendants’ infringing

acts are causing and will continue to cause USWS irreparable harm, for which there is no adequate

remedy at law. Under 35 U.S.C. § 283, USWS is entitled to a permanent injunction against further

infringement.

                                         JURY DEMAND

       143.     USWS respectfully requests a jury trial on any issues so triable by right.

                                     PRAYER FOR RELIEF

WHEREFORE, USWS respectfully requests that the Court enter in its favor and grant the

following relief:

       A.       Enter judgment that Defendant Halliburton has infringed and is infringing the ’410

Patent, the ’308 Patent, the ’278 Patent, the ’728 Patent, the ’601 Patent, the ’840 Patent, and the

’030 Patent literally and/or under the doctrine of equivalents;

       B.       Enter judgment that Defendant Cimarex has infringed and is infringing the ’840

Patent and the ’030 Patent literally and/or under the doctrine of equivalents

       C.       Enter judgment that Defendant Halliburton has induced and or contributed to the

infringement by its customers of the ’410 Patent, the ’308 Patent, the ’278 Patent, the ’728 Patent,

the ’601 Patent, the ’840 Patent, and the ’030 Patent.

       D.       Enter judgment that Defendants’ infringement was and continues to be willful;

       E.       Enter an Order enjoining Defendant Halliburton, its agents, officers, servants,

employees, attorneys, and all persons in active concert or participation with Defendant Halliburton,

who receive notice of the order from further infringement of the ’410 Patent, the ’308 Patent, the

’278 Patent, the ’728 Patent, the ’601 Patent, the ’840 Patent, and the ’030 Patent;



                                                 32
            Case 6:21-cv-00367-ADA Document 1 Filed 04/15/21 Page 33 of 34




       F.        Enter an Order enjoining Defendant Cimarex, its agents, officers, servants,

employees, attorneys, and all persons in active concert or participation with Defendant Cimarex,

who receive notice of the order from further infringement of the ’840 Patent and the ’030 Patent;

       G.        Award USWS damages in an amount sufficient to compensate it for Defendants’

infringement of the ’410 Patent, the ’308 Patent, the ’278 Patent, the ’728 Patent, the ’601 Patent,

the ’840 Patent, and the ’030 Patent, including enhanced damages, together with pre-judgment and

post-judgment interest and costs in accordance with 35 U.S.C. § 284;

       H.        Award USWS an accounting for acts of infringement not presented at trial and an

award by the Court of additional damages for any such acts of infringement;

       I.        Declare this case to be “exceptional” under 35 U.S.C. § 285 and award Plaintiffs

attorneys’ fees, expenses, and costs incurred in this action; and

       J.        Award Plaintiffs such further relief to which the Court finds Plaintiffs entitled under

law or equity.

Complaint

  Dated: April 15, 2021                                 Respectfully submitted,
                                                        By: /s/ John A. Yates
                                                        John A. Yates
                                                        Texas Bar No. 24056569
                                                        jyates@pattersonsheridan.com
                                                        John H. Barr, Jr.
                                                        Texas Bar No. 00783605
                                                        jbarr@pattersonsheridan.com
                                                        B. Todd Patterson
                                                        Texas Bar No. 00789537
                                                        tpatterson@pattersonsheridan.com
                                                        Kyrie K. Cameron
                                                        Texas Bar No. 24097450
                                                        kcameron@pattersonsheridan.com



                                                   33
Case 6:21-cv-00367-ADA Document 1 Filed 04/15/21 Page 34 of 34




                                   Patterson + Sheridan LLP
                                   24 Greenway Plaza, Suite 1600
                                   Houston, Texas 77046
                                   (Tel): 713-623-4844
                                   (Fax): 713-623-4846

                                   Attorneys for Plaintiffs,
                                   U.S. Well Services, Inc. and
                                   U.S. Well Services, LLC




                              34
